UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10 (Amendment No. 1) GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 Physicians Healthcare Management Group, Incorporated (Exact name or Registrant as specified in its charter) Nevada 42-1639683 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 700 South Poinciana Boulevard Suite 506 Miami, Florida 33166 (305) 779-1760 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices.) Robert L. Trinka, Chairman, President and Chief Executive Officer 700 South Poinciana Boulevard Suite 506 Miami, Florida 33166 (305) 779-1760 (Registrant’s telephone number, including area code, of agent for service) Copy To: Carl N. Duncan, Esq. Carl N. Duncan, Esq., LLC 5718 Tanglewood Drive Bethesda, Maryland 20817 (301) 263-0500 Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) TABLE OF CONTENTS Page PART I Item 1.
